Opinion issued September 27, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00734-CV
                           ———————————
                  JENNIFER ELAINE TOWNES, Appellant
                                       V.
                   WAYLON PERRY TOWNES, Appellee



                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 64803


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2